Citation Nr: 0033869	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.  

2.  Entitlement to service connection for an upper back 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
April 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for a low back disability and denied entitlement 
to service connection for an upper back disability.  


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a low back disability in October 1969 
and notified the veteran of that decision by letter; he did 
not appeal.  

2.  Evidence received since the October 1969 decision 
includes a diagnosis of a current low back disability and lay 
evidence of continuing symptomatology of low back pain since 
service.  


CONCLUSIONS OF LAW

1.  The October 1969 rating decision that denied entitlement 
to service connection for a low back disability is final.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2000).  

2.  The evidence received since the October 1969 decision is 
new and material evidence; the claim of entitlement to 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence at the time of the October 1969 decision, just 
six months after service, included service department 
records, service medical records, and an August 1969 VA 
examination report.  The veteran's active duty included 
almost nine months of overseas service, and he earned the 
Vietnam Service Medal, Vietnam Campaign Medal, and National 
Defense Service Medal.  He was hospitalized from June 1967 to 
September 1967 for upper and lower back pain that began in 
January 1967 while he was lifting heavy crates of radio 
equipment.  The June 1967 diagnosis was suspected 
degenerative disc disease.  In September 1967, the veteran 
was fitted with a lumbar jacket and evacuated from Vietnam to 
Japan for therapy.  In December 1968, an x-ray revealed 
sacralization of the lumbosacral spine at L5, and the veteran 
continued to complain of severe low back pain.  Eventually, 
in January 1969, a Medical Examination Board determined that 
the veteran had permanent physical limitations due to low 
back pain secondary to instability of the lumbosacral spine 
with sacralization of L5.  As a result, the veteran received 
a medical discharge from service in April 1969.  In August 
1969, a VA physician noted a history of acute low back strain 
and opined that the veteran had recovered.  

The RO considered this evidence and denied entitlement to 
service connection in October 1969.  This decision became 
final because the RO notified the veteran of the decision on 
November 6, 1969, and a notice of disagreement was not filed 
within the prescribed period.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  In October 1998, almost 29 years later, 
the veteran filed an application to reopen the claim.  A 
January 1999 decision denied reopening the claim, and the 
veteran timely appealed.  

In this case, new and material evidence has been submitted to 
reopen the claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration,  which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  In this case, the new and material evidence since 
October 1969 includes post-service medical records and lay 
statements that provide proof of a current low back 
disability and show continuing symptomatology of low back 
pain since service.  The new treatise evidence submitted 
since October 1969 is not material.  

The new post-service medical records are material because 
they show that the veteran has a current low back disability.  
A valid claim requires proof of a present disability.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, VA 
clinical records in November 1998, February 1999, and August 
1999 show current degenerative disc disease of the lumbar 
spine.  

The new lay statements since October 1969 are material 
because they show continuing symptomatology of low back pain 
since service.  Although the veteran continued to assert that 
he injured his low back while lifting heavy crates in January 
1967, he reported intermittent but continuing low back pain 
since the January 1967 lifting injury, the June 1967 
diagnosis of suspected degenerative disc disease, and the 
December 1968 x-ray that revealed sacralization of the 
lumbosacral spine at L5.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b) (2000); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The new, undated treatise article from an unknown source is 
not material.  Although the treatise indicates that 
degenerative joint disease of the spine can happen through 
injury, as the veteran claims it has, speculative generic 
statements are insufficient to show a causal link between the 
alleged in-service injury or disease and the current 
disability.  See Wallin v. West, 11 Vet. App. 509 (1998); 
Sacks v. West, 11 Vet. App. 314 (1998).  The treatise 
generically states that aging or overuse can also cause 
degenerative joint disease of the spine.  

In any event, the claim must be reopened because the veteran 
has submitted new and material evidence that, in conjunction 
with previously considered evidence, is so significant that 
it must be considered to fairly decide the merits of the 
claims.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When new and material evidence has been submitted to reopen 
the claim, the Board may decide the claim on the merits after 
it determines that the VA fulfilled its duty to assist the 
veteran in the development of the claim.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Justus v. Principi, 
3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. App. 422 
(1992).  In this case, the VA has a duty to assist the 
veteran in obtaining a VA examination because the evidence 
does not include a definitive medical opinion that states the 
etiology of the current low back disability.  If a diagnosis 
is not supported by the finding on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2000); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the 
Board will defer consideration of the issue of entitlement to 
service connection for a low back disability until completion 
of the development requested in the REMAND portion of this 
decision.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion regarding whether upper and 
lower back disabilities were incurred in or aggravated by 
active service.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The veteran should be afforded a VA 
orthopedic examination.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder and take specific note 
of the veteran's reported and documented 
medical history of upper and lower back 
conditions.  The examiner should then 
offer a medical opinion as to: a) the 
medical classification of the veteran's 
upper and lower back disabilities, if he 
has any, and the data required for 
classification; b) whether it is as 
likely as not that a current upper back 
disability is related to an injury while 
lifting heavy crates in January 1967, a 
diagnosis of suspected degenerative joint 
disease in June 1967, thoracic back pain 
in December 1968, or any other in-service 
event; c) whether it is as likely as not 
that a current upper back disability pre-
existed service and was aggravated in 
service; d) whether it is as likely as 
not that a current low back disability is 
related to an injury while lifting heavy 
crates in January 1967, a diagnosis of 
suspected degenerative joint disease in 
June 1967, an x-ray diagnosis of 
sacralization of the lumbosacral spine at 
L5 in December 1968, or any other in-
service event; and d) whether it is as 
likely as not that a current low back 
disability pre-existed service and was 
aggravated in service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for upper and lower 
back disabilities based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

